                                                                  Case 8:18-bk-13311-CB             Doc 234 Filed 02/06/19 Entered 02/06/19 19:04:40                             Desc
                                                                                                     Main Document    Page 1 of 34


                                                                  1       William N. Lobel, State Bar No. 93202
                                                                          PACHULSKI STANG ZIEHL & JONES LLP
                                                                  2       650 Town Center Drive, Suite 1500
                                                                          Costa Mesa, California 92626
                                                                  3       Telephone: (714) 384-4740
                                                                          Facsimile: (714) 384-4741
                                                                  4       E-mail: wlobel@pszjlaw.com

                                                                  5       Attorneys for Ruby’s Diner, Inc., a California corporation,
                                                                          et al., Debtors and Debtors-in-Possession
                                                                  6

                                                                  7                              UNITED STATES BANKRUPTCY COURT
                                                                                             CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA
                                                                  8   In re:
                                                                                                                                  Case No. 8:18-bk-13311-CB
                                                                  9   RUBY’S DINER, INC., a California                            Chapter 11
                                                                      corporation, et al.,1
                                                                 10                                                               (Jointly Administered With Case Nos.
                                                                                Debtors and Debtors-in-Possession.                8:18-bk-13197-CB; 8:18-bk-13198-CB;
                                                                 11
                                                                                                                                  8:18-bk-13199-CB; 8:18-bk-13200-CB;
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                      Affects:
                                                                 12                                                               8:18-bk-13201-CB; 8:18-bk-13202-CB)
                                                                             All Debtors
                                        COSTA MESA, CALIFORNIA




                                                                 13                                                               NOTICE OF MOTION AND MOTION FOR
                                          ATTORNEYS AT LAW




                                                                                                                                  ENTRY OF ORDER APPROVING RDI’S
                                                                 14          RUBY’S DINER, INC., ONLY                             NETDOWN OF CERTAIN POST-PETITION
                                                                                                                                  OBLIGATIONS BETWEEN AND AMONG
                                                                 15          RUBY’S SOCAL DINERS, LLC, ONLY                       RDI, RFS AND THE FRANCHISEES;
                                                                                                                                  MEMORANDUM OF POINTS AND
                                                                 16     RUBY’S QUALITY DINERS, LLC,                               AUTHORITIES; AND DECLARATIONS OF
                                                                                                                                  DOUGLAS S. CAVANAUGH AND J.
                                                                 17   ONLY                                                        MICHAEL ISSA IN SUPPORT THEREOF

                                                                 18     RUBY’S HUNTINGTON BEACH, LTD.,                            Date:             February 27, 2019
                                                                      ONLY                                                        Time:             10:00 a.m.
                                                                 19     RUBY’S LAGUNA HILLS, LTD. ONLY                            Courtroom:        5D
                                                                                                                                  Address:          411 West Fourth Street
                                                                 20          RUBY’S OCEANSIDE, LTD., ONLY                                           Santa Ana, CA 92701

                                                                 21          RUBY’S PALM SPRINGS, LTD., ONLY
                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27
                                                                      1
                                                                       The last four digits of the Debtors’ federal tax identification numbers are as follows: Ruby’s Diner, Inc. (8143); Ruby’s
                                                                 28   SoCal Diners, LLC (9782); Ruby’s Quality Diners, LLC (1539); Ruby’s Huntington Beach, Ltd. (1331); Ruby’s Laguna
                                                                      Hills, Ltd. (6603); Ruby’s Oceanside, Ltd. (9104); and Ruby Palm Springs, Ltd. (9627).

                                                                      DOCS_LA:318820.9 76135/003
                                                                  Case 8:18-bk-13311-CB             Doc 234 Filed 02/06/19 Entered 02/06/19 19:04:40                             Desc
                                                                                                     Main Document    Page 2 of 34


                                                                  1   TO THE HONORABLE CATHERINE E. BAUER, UNITED STATES BANKRUPTCY
                                                                      JUDGE, THE OFFICE OF THE UNITED STATES TRUSTEE, THE OFFICIAL
                                                                  2   COMMITTEE OF UNSECURED CREDITORS IN THE RDI CASE, THE 20 LARGEST
                                                                  3   UNSECURED CREDITORS IN THE SOCAL DEBTORS’ CASES, SECURED CREDITORS,
                                                                      AND OTHER PARTIES IN INTEREST:
                                                                  4               PLEASE TAKE NOTICE that Ruby’s Diner, Inc., a California corporation (“RDI” or the
                                                                  5       “Debtor”), hereby moves this Court (the “Motion”),2 for entry of an order authorizing the Debtor, at
                                                                  6       its discretion, to honor post-petition obligations between and among RDI, RFS and the Ruby’s®
                                                                  7       franchisees/licensees (defined herein as the “Franchisees”), in accordance with the “Post-Petition
                                                                  8       Netdown” process described herein, on account of: (i) RDI’s post-petition reimbursement
                                                                  9       obligations to the Franchisees in connection with RDI’s gift card programs (defined herein as the
                                                                 10       “Gift Card Reimbursement Obligations”), (ii) the Franchisees’ obligations under the franchise
                                                                 11       agreements between the Franchisees and RFS, specifically with respect to the payment of the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12       franchise royalties and advertising fund obligations due thereunder (defined herein as the
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                          “Franchise Royalties” and “Ad Fund Obligations,” respectively), and (iii) the license fee payable to
                                                                 14       RDI by RFS pursuant to the license agreement between them (which amounts to 25% of the
                                                                 15       Franchise Royalties paid to RFS) (defined herein as the “RDI License Fee”). The “netdown” or
                                                                 16       “true-up” of such post-petition amounts (though a combination of journal entries and payment of
                                                                 17       cash by the Franchisees as described herein) is reflected in the Netdown Schedule attached to the
                                                                 18       Motion as Exhibit “1” and is referred to herein as the “Post-Petition Netdown.”
                                                                 19

                                                                 20   2
                                                                        On January 8, 2019, RDI (together with the SoCal Debtors (as defined herein)), filed an Amended Notice of Motion and
                                                                      Motion (I) for Entry of Interim Order: (A) Authorizing Debtors to (1) Obtain Post-Petition Financing and Granting
                                                                 21   Liens and Superpriority Administrative Expense Claims Pursuant to 11 U.S.C. Section 364, (2) Utilize Cash Collateral
                                                                      Pursuant to 11 U.S.C. § 363, and (3) Granting Related Relief, Including Granting the Scenario One Break-Up Fee; and
                                                                 22   (B) Setting Final Hearing; and Pursuant to Final Hearing, (II) For Entry of Final Order: (A) Approving Post-Petition
                                                                      Financing and Use of Cash Collateral on a Final Basis, (B) Approving RDI Assumption of and Entry into the Plan
                                                                 23   Support Agreement; (C) Approving Scenario Two Break-Up Fee; and (D) Approving RDI's Netdown of Certain Post-
                                                                      Petition Obligations Between and Among RDI, RFS and the Franchisees [Docket No. 185] (the “Initial DIP Motion”).
                                                                 24   The relief requested by this Motion was contained in the Initial DIP Motion. However, because RDI and the SoCal
                                                                      Debtors are requesting, by way the debtor-in-possession financing request filed concurrently herewith, more limited
                                                                 25   relief than that contained in the Initial DIP Motion, RDI brings this instant Motion seeking approval of the Post-Petition
                                                                      Netdown as a “stand-alone” motion. While the Debtor believes that the Post-Petition Netdown is arguably in the
                                                                 26   ordinary course of business, because the amounts owed between the parties are not all being paid in cash, the Debtor
                                                                      brings this Motion in an abundance of caution.
                                                                 27
                                                                      A motion requesting similar relief as it relates to Ruby’s Franchise Systems, Inc., a California corporation (“RFS”), an
                                                                 28   entity affiliated with the Debtors through common ownership and control which is a debtor in a separate chapter 11
                                                                      proceeding pending in front of this Court, is being filed by RFS in RFS’ chapter 11 case (Case No. 18-bk-13324-CB).

                                                                                                                                  2
                                                                  Case 8:18-bk-13311-CB         Doc 234 Filed 02/06/19 Entered 02/06/19 19:04:40                Desc
                                                                                                 Main Document    Page 3 of 34


                                                                  1          PLEASE TAKE FURTHER NOTICE that the relief sought by way of this Motion with

                                                                  2   respect to approval of the Post-Petition Netdown has the support of the Committee.

                                                                  3          PLEASE TAKE FURTHER NOTICE that the Motion is based on the attached

                                                                  4   Memorandum of Points and Authorities, the attached Declarations of Douglas S. Cavanaugh (the

                                                                  5   “Cavanaugh Declaration”) and J. Michael Issa (the “Issa Declaration”), as well as the previously

                                                                  6   filed Declaration of Douglas S. Cavanaugh in Support of First Day Motions, the arguments of

                                                                  7   counsel, and other admissible evidence properly brought before the Court at or before the hearing on

                                                                  8   this Motion. In addition, the Debtor requests that the Court take judicial notice of all documents

                                                                  9   filed with the Court in its chapter 11 case.

                                                                 10          PLEASE TAKE FURTHER NOTICE that the Debtor will serve this Notice and Motion,

                                                                 11   the attached Memorandum of Points and Authorities, Cavanaugh Declaration and Issa Declaration,
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   on: (1) the Office of the United States Trustee, (2) counsel to the Committee, (3) parties that have
                                        COSTA MESA, CALIFORNIA




                                                                 13   filed with the Court and served upon the Debtor a request for notice of all matters in accordance with
                                          ATTORNEYS AT LAW




                                                                 14   Bankruptcy Rule 2002(i), (4) the United States of America, (5) the State of California, (6) Credit

                                                                 15   Managers Association on behalf of the Debtor’s secured noteholders, (7) counsel to Pillsbury

                                                                 16   Winthrop Shaw Pittman LLP, (8) counsel to Family Tree Produce, Inc., (9) counsel to the post-

                                                                 17   petition lender; and (10) the Franchisees.

                                                                 18          PLEASE TAKE FURTHER NOTICE that, pursuant to local Bankruptcy Rule 9013-1(f), if

                                                                 19   you wish to oppose the Motion, you must file a written response with the Court and serve a copy of

                                                                 20   it upon the undersigned counsel no later than fourteen (14) days prior to the hearing on the Motion.

                                                                 21   The failure to properly file and serve an opposition may be deemed consent to the relief requested in

                                                                 22   the Motion or a waiver of any right to oppose the Motion.

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28


                                                                                                                        3
                                                                  Case 8:18-bk-13311-CB        Doc 234 Filed 02/06/19 Entered 02/06/19 19:04:40                   Desc
                                                                                                Main Document    Page 4 of 34


                                                                  1          WHEREFORE, for all the foregoing reasons, and such additional reasons as may be

                                                                  2   advanced at or prior to the hearing on this Motion, the Debtor respectfully requests that the Court

                                                                  3   enter an order approving RDI’s implementation of the Post-Petition Netdown as requested by this

                                                                  4   Motion.

                                                                  5     Dated: February 6, 2019                      PACHULSKI STANG ZIEHL & JONES LLP
                                                                  6
                                                                                                                     By       /s/ William N. Lobel
                                                                  7                                                           William N. Lobel
                                                                                                                              Attorneys for Ruby’s Diner, Inc., et al.,
                                                                  8                                                           Debtors and Debtors-in-Possession
                                                                  9

                                                                 10

                                                                 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                 14

                                                                 15

                                                                 16

                                                                 17

                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28


                                                                                                                          4
                                                                  Case 8:18-bk-13311-CB        Doc 234 Filed 02/06/19 Entered 02/06/19 19:04:40                 Desc
                                                                                                Main Document    Page 5 of 34


                                                                  1          FACTUAL BACKGROUND

                                                                  2                  Jurisdiction and Venue
                                                                  3
                                                                             This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334. This is
                                                                  4
                                                                      a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue is proper pursuant to 28 U.S.C. §§ 1408
                                                                  5
                                                                      and 1409.
                                                                  6
                                                                                     Chapter 11 Case Background
                                                                  7
                                                                             On August 29, 2018, certain of the Debtor’s affiliates – Ruby’s SoCal Diners, LLC, a
                                                                  8
                                                                      Delaware limited liability company (“SoCal Diners”); Ruby’s Quality Diners, LLC, a Delaware
                                                                  9
                                                                      limited liability company (“Quality”); Ruby’s Huntington Beach, Ltd., a California limited
                                                                 10
                                                                      partnership (“Ruby’s Huntington Beach”); Ruby’s Laguna Hills, Ltd., a California limited
                                                                 11
                                                                      partnership (“Ruby’s Laguna Hills”); Ruby’s Oceanside, Ltd., a California limited partnership
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12
                                                                      (“Ruby’s Oceanside”); and Ruby’s Palm Springs, Ltd., a California limited partnership (“Ruby’s
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                      Palm Springs”) (collectively, the “SoCal Debtors”) – filed voluntary petitions for relief under
                                                                 14
                                                                      chapter 11 of the Bankruptcy Code. On September 5, 2018, RDI filed a related chapter 11 case. On
                                                                 15
                                                                      September 5, 2018, the Court entered an order jointly administering the RDI chapter 11 case with the
                                                                 16
                                                                      SoCal Debtors’ cases, with RDI designated as the lead debtor.
                                                                 17
                                                                             No party has requested the appointment of a trustee or examiner in the chapter 11 cases. On
                                                                 18
                                                                      September 19, 2018, the Office of the United States Trustee appointed an official committee of
                                                                 19
                                                                      unsecured creditors in the RDI case (the “Committee”).
                                                                 20
                                                                             On September 6, 2018, Ruby’s Franchise Systems, Inc., a California corporation (“RFS”), an
                                                                 21
                                                                      entity affiliated with RDI and the SoCal Debtors through common ownership and control,
                                                                 22
                                                                      commenced a separate chapter 11 proceeding.
                                                                 23
                                                                                     Description of the Debtor’s and its Affiliates’ Business
                                                                 24

                                                                 25          RDI was incorporated on February 13, 1985. Its principal business address is 4100

                                                                 26   MacArthur Blvd., Suite 310, Newport Beach, California 92660. RDI owns varying percentages of

                                                                 27   and operates diners in Southern California through its subsidiaries, including through its wholly-

                                                                 28   owned subsidiary, SoCal Diners. RDI and its affiliates own, operate and manage restaurants under


                                                                                                                        5
                                                                  Case 8:18-bk-13311-CB               Doc 234 Filed 02/06/19 Entered 02/06/19 19:04:40                         Desc
                                                                                                       Main Document    Page 6 of 34


                                                                  1   the trade names such as “Ruby’s®,” “Ruby’s® Diner,” and “The Ruby Restaurant Group.” RDI and

                                                                  2   its affiliates have operated Ruby’s® Diner restaurants since prior to 1985 and are known as

                                                                  3   purveyors of very popular burgers, fries and shakes. RDI is owned 60% by Douglas Cavanaugh and

                                                                  4   40% by Ralph Kosmides, and they are the founders of Ruby’s (the “Founders”). RDI is the owner of

                                                                  5   the Ruby’s® trademarks, system and intellectual property (the “Marks and Intellectual Property”)

                                                                  6   and is the employer of the more than 800 employees of RDI and its affiliates.

                                                                  7              RDI is the 100% owner and sole and managing member of SoCal Diners. SoCal Diners is

                                                                  8   the 100% owner and sole and managing member of Quality. SoCal Diners is the general partner and

                                                                  9   50% owner, and Quality is the limited partner and 50% owner, of the following California limited

                                                                 10   partnerships: (1) Ruby’s Huntington Beach, which owns and operates a Ruby’s® restaurant on the

                                                                 11   pier in Huntington Beach, California and is one of the SoCal Debtors; (2) Ruby’s Oceanside, which
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   owns and operates a Ruby’s® restaurant in Oceanside, California and is one of the SoCal Debtors;
                                        COSTA MESA, CALIFORNIA




                                                                 13   (3) Ruby’s Palm Springs, which owns and operates a Ruby’s® restaurant in Palm Springs, California
                                          ATTORNEYS AT LAW




                                                                 14   and is one of the SoCal Debtors; (4) Ruby’s Laguna Hills, which owns and operates a Ruby’s®

                                                                 15   restaurant in the Laguna Hill Mall in Laguna Hills, California and is one of the SoCal Debtors; and

                                                                 16   (5) Ruby’s Mission Valley, Ltd., which until a few months prior to the Petition Date, owned and

                                                                 17   operated a Ruby’s® restaurant in the Westfield Mission Valley Mall in San Diego, California1

                                                                 18   (collectively, the “SoCal Entities” and the restaurants owned by the SoCal Entities, the “SoCal

                                                                 19   Restaurants”).

                                                                 20              In addition, RDI holds ownership interests in, and management roles in connection with, the

                                                                 21   following joint venture entities: (1) RDI is the managing member and 70% owner of Ruby’s Beach

                                                                 22   Ventures LLC, which owns and operates a Ruby’s® restaurant in Long Beach, California;2 (2) RDI is

                                                                 23   the general partner and 50% owner of Ruby’s Diner South Coast Plaza LP, which owns and operates

                                                                 24

                                                                 25

                                                                 26

                                                                 27   1
                                                                        The Mission Valley restaurant was closed prior to the Petition Date, in April 2018. Ruby’s Mission Valley, Ltd., while
                                                                      owned by SoCal Diners and Quality, is not operating and is thus not a debtor entity.
                                                                 28
                                                                      2
                                                                          The other 30% of Ruby’s Beach Ventures LLC is held by various third-party investors.

                                                                                                                                  6
                                                                  Case 8:18-bk-13311-CB             Doc 234 Filed 02/06/19 Entered 02/06/19 19:04:40                            Desc
                                                                                                     Main Document    Page 7 of 34


                                                                  1   a Ruby’s® restaurant at South Coast Plaza Mall in Costa Mesa, California;3 (3) RDI is the managing

                                                                  2   member and sole owner of Ruby’s Woodbridge LLC, which owns and operates a Ruby’s® restaurant

                                                                  3   in Woodbridge in Irvine, California; and (4) RDI is the managing member and 50% owner of Ruby’s

                                                                  4   Spectrum LLC, which until a few months prior to the Petition Date, owned and operated a Ruby’s®

                                                                  5   restaurant at the Irvine Spectrum in Irvine, California4 (collectively, the “RDI Entities” and the

                                                                  6   restaurants owned by the RDI Entities, the “RDI Restaurants”). The RDI Entities have not filed

                                                                  7   chapter 11 cases. The RDI Restaurants, together with the SoCal Restaurants, are referred to as the

                                                                  8   “Company Restaurants”).

                                                                  9            As of the Petition Date, there also were twenty-four (24) Ruby’s® Diner franchises (or

                                                                 10   licensed units) located in Southern California, Arizona, Pennsylvania, New Jersey, Nevada and

                                                                 11   Texas that are owned and, with certain limited exceptions, operated by independent third parties (the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   “Franchised Restaurants” and, together with the Company Restaurants, the “Restaurants”).5
                                        COSTA MESA, CALIFORNIA




                                                                 13            RFS currently serves as the franchisor to the Ruby’s® franchisees/licensees (the
                                          ATTORNEYS AT LAW




                                                                 14   “Franchisees”) and licenses the Marks and Intellectual Property from RDI as licensor pursuant to the

                                                                 15   RFS/RDI License Agreement (as defined hereinbelow). Under RFS’ agreements with the

                                                                 16   Franchisees (the “Franchise Agreements”), RFS (as franchisor) is entitled to franchise royalty fees

                                                                 17   from the Franchisees (the “Franchise Royalties”), which are generally the greater of a set dollar

                                                                 18   amount or four percent (4%) of “Gross Sales” as such term is defined in the Franchise Agreements).6

                                                                 19   The Franchise Royalties historically accrued at an average of approximately Two Million Four

                                                                 20   Hundred Thousand Dollars ($2,400,000) per annum (assuming payment of Franchise Royalties by

                                                                 21

                                                                 22   3
                                                                        The other 50% of Ruby’s Diner South Coast Plaza LP is owned by South Coast Plaza Expansion, a California general
                                                                      partnership, as the limited partner.
                                                                 23
                                                                      4
                                                                       The other 50% of Ruby’s Spectrum LLC is held by William C. Taormina, Trustee of the Taormina Revocable Inter
                                                                 24   Vivos Trust u/d/t dated July 26, 1983. The Irvine Spectrum restaurant was closed prior to the Petition Date, in April
                                                                      2018.
                                                                 25
                                                                      5
                                                                        RDI provides operational support and related services to the franchise located in Yorba Linda, California (Ruby’s
                                                                 26   Yorba Linda, Ltd.). Ruby’s Management, LLC (“RMLLC”) (an entity owned by Mr. Cavanaugh, Mr. Kosmides and
                                                                      Douglas Salisbury), provides operational support and related services for a Ruby’s® restaurant located in Morongo,
                                                                 27   California (Ruby’s Morongo) and has sub-contracted with RDI for those services for an administrative fee.

                                                                 28   6
                                                                        Two locations, Ruby’s Anaheim and Ruby’s Morongo, utilize the Marks and Intellectual Property, but do not pay
                                                                      royalties to RFS, nor does Ruby’s Anaheim contribute to the Ad Fund (as defined herein).

                                                                                                                                  7
                                                                  Case 8:18-bk-13311-CB              Doc 234 Filed 02/06/19 Entered 02/06/19 19:04:40                               Desc
                                                                                                      Main Document    Page 8 of 34


                                                                  1   the Franchisees). In addition, the majority of the Franchisees7 are obligated under the Franchise

                                                                  2   Agreements to make payments to an advertising fund (the “Ad Fund”) in connection with the

                                                                  3   marketing and advertising of the Ruby’s® brand on a regional and a system/national level, each in

                                                                  4   the amount of one percent (1%) of Gross Sales (i.e., a total marketing contribution of two percent

                                                                  5   (2%) of Gross Sales) (the “Ad Fund Obligations”).

                                                                  6            As licensor of the Marks and Intellectual Property to RFS, pursuant to an Amended and

                                                                  7   Restated Trademark and Intellectual Property License Agreement, dated June 1, 1990 (the

                                                                  8   “RDI/RFS License Agreement”), RDI is entitled to one percent (1%) of the Gross Sales generated by

                                                                  9   the Franchisees as a license fee (i.e., 25% of the Franchise Royalties paid to RFS) which historically

                                                                 10   averaged approximately Six Hundred Thousand Dollars ($600,000) per annum (assuming payment

                                                                 11   of Franchise Royalties by the Franchisees) (the “RDI License Fee”).
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12            Historically, RDI engaged in gift card sales, most significantly, through Gift Cards sold at a
                                        COSTA MESA, CALIFORNIA




                                                                 13   discount at Costco Wholesale Company (“Costco”), as a means by which to increase customer
                                          ATTORNEYS AT LAW




                                                                 14   visitation to the Ruby’s® Restaurants (the “Gift Card Programs”).8 With respect to the Costco Gift

                                                                 15   Card Program, however, RDI was unable to continue to reimburse the Franchisees accepting the

                                                                 16   Costco Gift Cards (which reimbursement was typically at a rate of 85%, but in two instances at the

                                                                 17   rate of 90%). Ultimately, prior to the Petition Date, RDI terminated the Costco Gift Card Program

                                                                 18   on a go-forward basis.

                                                                 19            In order to maintain the Company’s loyal customer base, RDI obtained Court authority

                                                                 20   allowing it to continue to honor its outstanding gift card obligations to customers under the Costco

                                                                 21

                                                                 22   7
                                                                       Certain Franchisees in specialty locations do not have Ad Fund Obligations as they serve a “captive” customer base,
                                                                      such as the Restaurants located at casinos and airports. As noted above, Ruby’s Anaheim does not have Ad Fund
                                                                 23   Obligations.
                                                                 24   8
                                                                        Gift cards are also sold to customers at the Restaurants, or on the internet, primarily for the full face value the goods to
                                                                      be purchased (the “Company Gift Cards” and the program related thereto, the “Company Gift Card Program”). The
                                                                 25   Company Gift Card Program is being honored and is ongoing. In many instances , the Company Gift Cards are utilized
                                                                      by the customer at the Restaurant at which they are purchased. In such event, there is no inter-Restaurant obligation
                                                                 26   incurred. Often, the Company Gift Cards will be purchased at one Restaurant and utilized at another Restaurant. In such
                                                                      circumstance, there is an inter-company obligation created. On a monthly basis, RDI is provided with a monthly report
                                                                 27   reconciling these amounts with RDI acting as a “clearinghouse.” Based thereon, RDI estimates that there are de minimis
                                                                      amounts owing between the Restaurants related to the Company Gift Cards. However, to the extent that such post-
                                                                 28   petition reimbursement obligations exist, RDI requests authority to reconcile and reimburse such amounts to the
                                                                      Restaurants as requested herein by way of the Post-Petition Netdown.

                                                                                                                                    8
                                                                  Case 8:18-bk-13311-CB             Doc 234 Filed 02/06/19 Entered 02/06/19 19:04:40                            Desc
                                                                                                     Main Document    Page 9 of 34


                                                                  1   Gift Card Program (as well as under the Company Gift Card Program) [Docket No. 32]. As

                                                                  2   customers utilize the Gift Cards at the Restaurants, RDI is obligated to reimburse the Franchisees for

                                                                  3   such redemption amounts (the “Gift Card Reimbursement Obligations”).

                                                                  4            The post-petition Gift Card Reimbursement Obligations, the post-petition amounts to be paid

                                                                  5   to RFS pursuant to the Franchise Agreements (the Franchise Royalties and the Ad Fund

                                                                  6   Obligations), and the post-petition payments to RDI on account of the RDI License Fee are

                                                                  7   accounted for in the Netdown Schedule (attached hereto as Exhibit “1”). As set forth in the

                                                                  8   Netdown Schedule, it is estimated that, for the period from the Petition Date through January 27,

                                                                  9   2018, the RFS estate will receive approximately $555,573 and the RDI estate will receive

                                                                 10   approximately $113,346. It is also projected that RFS will receive approximately $256,858 and RDI

                                                                 11   will receive approximately $61,325 from January 27, 2019 to April 21, 2019 as a result of the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   implementation of the Post-Petition Netdown. This would mean that the total amount that RFS estate
                                        COSTA MESA, CALIFORNIA




                                                                 13   will receive from the Petition Date to April 21, 2019 will be estimated at $812,431 and RDI estate
                                          ATTORNEYS AT LAW




                                                                 14   will receive an estimated $174,671.9

                                                                 15                     Approval of the Post-Petition Netdown Process
                                                                 16            As discussed above, RDI has significant obligations to reimburse the Franchisees in
                                                                 17   connection with the redemption of the Gift Cards by customers at the Ruby’s® Restaurants
                                                                 18   (primarily in connection with the Costco Gift Cards), both on a pre- and a post-petition basis. Prior
                                                                 19   to its chapter 11 filing, RDI lacked the funding to make such payments on account of its Gift Card
                                                                 20   Reimbursement Obligations. The Franchisees, in turn, ceased making payments to RFS under the
                                                                 21   Franchise Agreements (i.e., the Franchisees were not paying their franchise-related obligations – the
                                                                 22   Franchise Royalties and Ad Fund Obligations – because RDI was not paying the Gift Card
                                                                 23   Reimbursement Obligations to the Franchisees). Without the payment of the Franchise Royalties by
                                                                 24   the Franchisees, RFS was no longer in a position to pay 25% of the royalties to RDI as the RDI
                                                                 25

                                                                 26
                                                                      9
                                                                        These amounts are based on the netdown calculations as to each of the Franchisees and assume the collectibility from
                                                                 27   each Franchisee as noted in the Netdown Schedule, and further assume that a Franchisee will not assert a right of offset
                                                                      against such amounts. To the extent that a Franchisee is entitled to, and does, assert a valid offset right against such
                                                                 28   amounts, the amounts set forth here would be materially reduced.


                                                                                                                                  9
                                                                  Case 8:18-bk-13311-CB             Doc 234 Filed 02/06/19 Entered 02/06/19 19:04:40                            Desc
                                                                                                     Main Document    Page 10 of 34


                                                                  1   License Fee. In other words, the cycle of payments between and among RDI, RFS and the

                                                                  2   Restaurants significantly diminished.

                                                                  3           Accordingly, by this Motion, RDI seeks authority from the Court to “restart” this cycle, in its

                                                                  4   discretion, as of the Petition Date, by way of the proposed Post-Petition Netdown process.10

                                                                  5   Specifically, the Post-Petition Netdown will work as follows:

                                                                  6           Any amounts that RDI owes a particular Franchisee in connection with post-petition Gift

                                                                  7   Card Reimbursement Obligations will first be reduced (as a non-cash journal entry) by any amounts

                                                                  8   that that Franchisee owes to RDI for any miscellaneous charges (the “Net Amount RDI Owes to the

                                                                  9   Franchisee”). The Net Amount RDI Owes to the Franchisee will be applied (as a non-cash journal

                                                                 10   entry) to the amount of post-petition Franchise Royalties that the Franchisee owes to RFS, leaving a

                                                                 11   remaining balance (the “Remaining Balance Owed by the Franchisee”). The Franchisee will pay to
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   RFS (in cash) the Remaining Balance Owed by the Franchisee, as well as any post-petition Ad
                                        COSTA MESA, CALIFORNIA




                                                                 13   Funds Obligations it owes. From the Remaining Balance Owed by the Franchisee paid to RFS by
                                          ATTORNEYS AT LAW




                                                                 14   the Franchisee, RFS will pay to RDI (in cash) the RDI License Fee (calculated on the total

                                                                 15   Franchise Royalties owed by Franchisee). The above-described “credit” that RFS has extended to

                                                                 16   RDI by way of applying the Net Amount RDI Owes to the Franchisee against the Franchise

                                                                 17   Royalties owed by the Franchisee resulting in the Remaining Balance Owed by the Franchisee, will

                                                                 18   be booked (as a non-cash journal entry) as an intercompany receivable owed to RFS from RDI

                                                                 19   (which intercompany receivable would be “zeroed out” pursuant to the contemplated merger of these

                                                                 20   entities under a plan).

                                                                 21           By way of example (and solely for illustration purposes), suppose RDI owes a Franchisee

                                                                 22   $15,500 on account of Gift Card Reimbursement Obligations; the Franchisee owes RDI $500 in

                                                                 23   miscellaneous charges, the Franchisee owes RFS Franchisee Royalties in the amount of $20,000 and

                                                                 24   the Franchisee owes the Ad Fund the amount of $5,000. To “netdown” these amounts, the $15,500

                                                                 25
                                                                      10
                                                                        RDI intends to address the repayment of the pre-petition Gift Card Reimbursement Obligations, and RDI and RFS
                                                                 26   intend to address the collection of pre-petition amounts due from the Franchisees and the payment of pre-petition license
                                                                      fees to RDI, in connection with the plan process. The instant Motion covers only post-petition amounts outstanding
                                                                 27   between and among RDI, RFS and the Franchisees. Had the payments between RDI, RFS and the Franchisees been
                                                                      made in cash, these transactions would have been in the ordinary course of business. Because the Post-Petition Netdown
                                                                 28   process involves a series of cash and non-cash components, however, the Debtor brings this Motion in an abundance of
                                                                      caution.

                                                                                                                                 10
                                                                  Case 8:18-bk-13311-CB           Doc 234 Filed 02/06/19 Entered 02/06/19 19:04:40                 Desc
                                                                                                   Main Document    Page 11 of 34


                                                                  1   in Gift Card Reimbursement Obligations would first be reduced by the $500 in miscellaneous

                                                                  2   charges the Franchisee owes to RDI, leaving a balance of $15,000 (the Net Amount RDI Owes the

                                                                  3   Franchisee). The $15,000 would be applied (as a credit from RFS) to reduce the $20,000 in

                                                                  4   Franchise Royalties owed by the Franchisee, leaving a balance of $5,000 the Franchisee pays to RFS

                                                                  5   (the Remaining Balance Owed by the Franchisee). The Franchisee would pay to RFS $5,000 as the

                                                                  6   Remaining Balance Owed by the Franchisee, plus the $5,000 owed to the Ad Fund, for a total

                                                                  7   payment to RFS and the Ad Fund of $10,000. From this amount, RDI would be paid the RDI

                                                                  8   License Fee (25% of the $20,000 in Franchise Royalties, or $5,000). The $15,000 “credit” from

                                                                  9   RFS to RDI in this transaction would be booked as an intercompany receivable in favor of RFS.

                                                                 10           RDI believes that the foregoing system will allow the flow of funds to recommence and will

                                                                 11   help provide for the satisfaction of post-petition obligations in the ordinary course and, as set forth in
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   Exhibit “1,” will provide a necessary additional source of funding for the chapter 11 cases, for the
                                        COSTA MESA, CALIFORNIA




                                                                 13   benefit of all creditors.
                                          ATTORNEYS AT LAW




                                                                 14           MEMORANDUM OF POINTS AND AUTHORITIES
                                                                 15
                                                                                      Approval of the Post-Petition Netdown is in the Best Interests of the Debtor’s
                                                                 16
                                                                              Estate and Supported by Sound Business Judgment.
                                                                 17
                                                                             Section 363(b)(1) of the Bankruptcy Code provides that a debtor, “after notice and a hearing,
                                                                 18
                                                                      may use, sell or lease, other than in the ordinary course of business, property of the estate.”
                                                                 19
                                                                      11 U.S.C. § 363(b)(1). Approval of a debtor’s actions under section 363(b)(1) of the Bankruptcy
                                                                 20
                                                                      Code requires the debtor to show that its decision was based on its business judgment. See
                                                                 21
                                                                      Committee of Equity Sec. Holders v. Lionel Corp. (In re Lionel Corp.), 722 F.2d 1063, 1070 (2d Cir.
                                                                 22
                                                                      1983) (requiring “some articulated business justification” to approve the use, sale or lease of property
                                                                 23
                                                                      outside the ordinary course of business); In re Ionosphere Clubs, Inc., 100 B.R. 670, 675 (Bankr.
                                                                 24
                                                                      S.D.N.Y. 1989) (noting that the standard for determining a section 363(b) motion is “good business
                                                                 25
                                                                      reason”). To determine whether the business judgment test is met, “the court ‘is required to examine
                                                                 26
                                                                      whether a reasonable business person would make a similar decision under similar circumstances.’”
                                                                 27
                                                                      In re Dura Auto. Sys. Inc., No. 06-11202, 2007 Bankr. LEXIS 2764, at *272 (Bankr. D. Del. Aug. 15,
                                                                 28


                                                                                                                          11
                                                                  Case 8:18-bk-13311-CB         Doc 234 Filed 02/06/19 Entered 02/06/19 19:04:40                  Desc
                                                                                                 Main Document    Page 12 of 34


                                                                  1   2007) (quoting In re Exide Techs., Inc., 340 B.R. 222, 239 (Bankr. D. Del. 2006)).

                                                                  2           Once the debtor articulates a valid business justification, the business judgment rule creates

                                                                  3   “a presumption that in making a business decision the directors of a corporation acted on an

                                                                  4   informed basis, in good faith and in the honest belief that the action was in the best interests of the

                                                                  5   company.” In re Integrated Res., Inc., 147 B.R. 650, 656 (S.D.N.Y. 1992) (citation omitted). The

                                                                  6   debtor’s business judgment “should be approved by the court unless it is shown to be ‘so manifestly

                                                                  7   unreasonable that it could not be based upon sound business judgment, but only on bad faith, or

                                                                  8   whim or caprice.’” In re Aerovox, Inc., 269 B.R. 74, 81 (Bankr. D. Del. 2001) (quoting In re

                                                                  9   Interco, Inc., 128 B.R. 229, 234) (Bankr. E.D. Mo. 1991). “Courts are loathe to interfere with

                                                                 10   corporate decisions absent a showing of bad faith, self interest or gross negligence.” Integrated Res.,

                                                                 11   147 B.R. at 656.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12           In this case, approval of the Post-Petition Netdown (and the procedures with respect thereto
                                        COSTA MESA, CALIFORNIA




                                                                 13   detailed above), is supported by RDI’s business judgment. As set forth herein, RDI has
                                          ATTORNEYS AT LAW




                                                                 14   demonstrated that there are good and sound business reasons to allow it to implement the system

                                                                 15   described in this Motion to provide for the satisfaction of the Gift Card Reimbursement Obligations,

                                                                 16   the Franchise Royalties, the Ad Fund Obligations and the RDI License Fee without having to borrow

                                                                 17   funds from a post-petition lender in order to pay the Gift Card Reimbursement Obligations. This

                                                                 18   system will provide for the “truing up” of the post-petition obligations between and among RDI,

                                                                 19   RFS and the Franchisees, and will allow funds to flow to the estates as contemplated by the franchise

                                                                 20   system by way of the Franchise Royalties, Ad Fund Obligations and the RDI License Fee, and will

                                                                 21   provide a mechanism for RDI to meet its Gift Card Reimbursement Obligations without using funds

                                                                 22   from a financing source (See Exhibit “1”). Such process is contemplated by the RDI’s cash flow

                                                                 23   budget, and should be approved as RDI has an immediate need to facilitate the flow of funds in

                                                                 24   connection with its business operations.

                                                                 25           CONCLUSION
                                                                 26           Based on the foregoing, the Debtor seeks approval of its implementation of the Post-Petition
                                                                 27   Netdown process as set forth herein.
                                                                 28


                                                                                                                         12
                                                                  Case 8:18-bk-13311-CB     Doc 234 Filed 02/06/19 Entered 02/06/19 19:04:40              Desc
                                                                                             Main Document    Page 13 of 34


                                                                  1    Dated:   February 6, 2019            PACHULSKI STANG ZIEHL & JONES LLP

                                                                  2
                                                                                                            By        /s/ William N. Lobel
                                                                  3                                                   William N. Lobel
                                                                                                                      Attorneys for Ruby’s Diner, Inc., et al.,
                                                                  4                                                   Debtors and Debtors-in-Possession

                                                                  5

                                                                  6

                                                                  7

                                                                  8

                                                                  9

                                                                 10

                                                                 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                 14

                                                                 15

                                                                 16

                                                                 17

                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28


                                                                                                                 13
                                                                  Case 8:18-bk-13311-CB              Doc 234 Filed 02/06/19 Entered 02/06/19 19:04:40                             Desc
                                                                                                      Main Document    Page 14 of 34


                                                                  1                              DECLARATION OF DOUGLAS S. CAVANAUGH

                                                                  2                     I, Douglas S. Cavanaugh, hereby declare that the following is true and correct to the

                                                                  3   best of my knowledge, information and belief:

                                                                  4            1.       I am a founder and the Chief Executive Officer (“CEO”) of Ruby’s Diners, Inc., a

                                                                  5   California corporation (“RDI” or the “Debtor”). I have served in the capacity of CEO of RDI since

                                                                  6   its incorporation in 1985. I am also a 60% shareholder of RDI. Ralph Kosmides owns the other

                                                                  7   40% of RDI. Mr. Kosmides and I also own, in the same percentages, Ruby’s Franchise Systems,

                                                                  8   Inc., a California corporation (“RFS”), an entity affiliated with the Debtors through common

                                                                  9   ownership and control which is a debtor in a separate chapter 11 proceeding pending in front of this

                                                                 10   Court.

                                                                 11            2.       I make this Declaration in support of the Motion for Entry of Order Approving RDI’s
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   Netdown of Certain Post-Petition Obligations Between and Among RDI, RFS and the Franchisees
                                        COSTA MESA, CALIFORNIA




                                                                 13   (the “Motion”).1 By the Motion, the Debtor requests entry of an order authorizing the Debtor, at its
                                          ATTORNEYS AT LAW




                                                                 14   discretion, to honor post-petition obligations between and among RDI, RFS and the Ruby’s®

                                                                 15   franchisees/licensees (defined herein as the “Franchisees”), in accordance with the “Post-Petition

                                                                 16   Netdown” process described in the Motion and this Declaration, on account of: (i) RDI’s post-

                                                                 17   petition reimbursement obligations to the Franchisees in connection with RDI’s gift card programs

                                                                 18   (defined herein as the “Gift Card Reimbursement Obligations”), (ii) the Franchisees’ obligations

                                                                 19   under the franchise agreements between the Franchisees and RFS, specifically with respect to the

                                                                 20   payment of the franchise royalties and advertising fund obligations due thereunder (defined herein as

                                                                 21   the “Franchise Royalties” and “Ad Fund Obligations,” respectively), and (iii) the license fee payable

                                                                 22   to RDI by RFS pursuant to the license agreement between them (which amounts to 25% of the

                                                                 23   Franchise Royalties paid to RFS) (defined herein as the “RDI License Fee”). The “netdown” or

                                                                 24   “true-up” of such post-petition amounts (though a combination of journal entries and payment of

                                                                 25   cash by the Franchisees as described herein) is reflected in the Netdown Schedule attached hereto as

                                                                 26   Exhibit “1” and is referred to herein as the “Post-Petition Netdown.”

                                                                 27

                                                                 28   1
                                                                        Capitalized terms utilized in this Declaration that are not otherwise defined shall have the meanings ascribed to such
                                                                      terms in the Motion.

                                                                                                                                  14
                                                                  Case 8:18-bk-13311-CB            Doc 234 Filed 02/06/19 Entered 02/06/19 19:04:40             Desc
                                                                                                    Main Document    Page 15 of 34


                                                                  1           3.       Except as otherwise indicated, all statements in this Declaration are based upon my

                                                                  2   review of the Debtor’s books and records, relevant documents and other information prepared or

                                                                  3   collected by the Debtor’s employees, or my opinion based on my experience with the Debtor’s

                                                                  4   operations and financial condition. In making my statements based on my review of the Debtor’s

                                                                  5   books and records, relevant documents and other information prepared or collected by the Debtor’s

                                                                  6   employees, I have relied upon these employees accurately recording, preparing or collecting any

                                                                  7   such documentation and other information. If I were called to testify as a witness in this matter, I

                                                                  8   could and would competently testify to each of the facts set forth herein based upon my review of

                                                                  9   documents, information provided to me by the Debtor’s employees or my opinion. I am authorized

                                                                 10   to submit this Declaration on behalf of the Debtor.

                                                                 11           4.       On August 29, 2018, certain of the Debtor’s affiliates – Ruby’s SoCal Diners, LLC, a
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   Delaware limited liability company (“SoCal Diners”); Ruby’s Quality Diners, LLC, a Delaware
                                        COSTA MESA, CALIFORNIA




                                                                 13   limited liability company (“Quality”); Ruby’s Huntington Beach, Ltd., a California limited
                                          ATTORNEYS AT LAW




                                                                 14   partnership (“Ruby’s Huntington Beach”); Ruby’s Laguna Hills, Ltd., a California limited

                                                                 15   partnership (“Ruby’s Laguna Hills”); Ruby’s Oceanside, Ltd., a California limited partnership

                                                                 16   (“Ruby’s Oceanside”); and Ruby’s Palm Springs, Ltd., a California limited partnership (“Ruby’s

                                                                 17   Palm Springs”) (collectively, the “SoCal Debtors”) – filed voluntary petitions for relief under

                                                                 18   chapter 11 of the Bankruptcy Code. On September 5, 2018, RDI filed a related chapter 11 case. On

                                                                 19   September 5, 2018, the Court entered an order jointly administering the RDI chapter 11 case with the

                                                                 20   SoCal Debtors’ cases, with RDI designated as the lead debtor.

                                                                 21           5.       No party has requested the appointment of a trustee or examiner in the chapter 11

                                                                 22   cases. On September 19, 2018, the Office of the United States Trustee appointed an official

                                                                 23   committee of unsecured creditors in the RDI case (the “Committee”).

                                                                 24           6.       On September 6, 2018, RFS, an entity affiliated with RDI and the SoCal Debtors

                                                                 25   through common ownership and control, commenced a separate chapter 11 proceeding.

                                                                 26           7.       RDI was incorporated on February 13, 1985. Its principal business address is 4100

                                                                 27   MacArthur Blvd., Suite 310, Newport Beach, California 92660. RDI owns varying percentages of

                                                                 28   and operates diners in Southern California through its subsidiaries, including through its wholly-

                                                                                                                         15
                                                                      DOCS_LA:318820.9 76135/003
                                                                  Case 8:18-bk-13311-CB               Doc 234 Filed 02/06/19 Entered 02/06/19 19:04:40                         Desc
                                                                                                       Main Document    Page 16 of 34


                                                                  1   owned subsidiary, SoCal Diners. RDI and its affiliates own, operate and manage restaurants under

                                                                  2   the trade names such as “Ruby’s®,” “Ruby’s® Diner,” and “The Ruby Restaurant Group.” RDI and

                                                                  3   its affiliates have operated Ruby’s® Diner restaurants since prior to 1985 and are known as

                                                                  4   purveyors of very popular burgers, fries and shakes. RDI is the owner of the Ruby’s® trademarks,

                                                                  5   system and intellectual property (the “Marks and Intellectual Property”) and is the employer of the

                                                                  6   more than 800 employees of RDI and its affiliates.

                                                                  7              8.      RDI is the 100% owner and sole and managing member of SoCal Diners. SoCal

                                                                  8   Diners is the 100% owner and sole and managing member of Quality. SoCal Diners is the general

                                                                  9   partner and 50% owner, and Quality is the limited partner and 50% owner, of the following

                                                                 10   California limited partnerships: (1) Ruby’s Huntington Beach, which owns and operates a Ruby’s®

                                                                 11   restaurant on the pier in Huntington Beach, California and is one of the SoCal Debtors; (2) Ruby’s
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   Oceanside, which owns and operates a Ruby’s® restaurant in Oceanside, California and is one of the
                                        COSTA MESA, CALIFORNIA




                                                                 13   SoCal Debtors; (3) Ruby’s Palm Springs, which owns and operates a Ruby’s® restaurant in Palm
                                          ATTORNEYS AT LAW




                                                                 14   Springs, California and is one of the SoCal Debtors; (4) Ruby’s Laguna Hills, which owns and

                                                                 15   operates a Ruby’s® restaurant in the Laguna Hill Mall in Laguna Hills, California and is one of the

                                                                 16   SoCal Debtors; and (5) Ruby’s Mission Valley, Ltd., which until a few months prior to the Petition

                                                                 17   Date, owned and operated a Ruby’s® restaurant in the Westfield Mission Valley Mall in San Diego,

                                                                 18   California2 (collectively, the “SoCal Entities” and the restaurants owned by the SoCal Entities, the

                                                                 19   “SoCal Restaurants”).

                                                                 20              9.      In addition, RDI holds ownership interests in, and management roles in connection

                                                                 21   with, the following joint venture entities: (1) RDI is the managing member and 70% owner of

                                                                 22   Ruby’s Beach Ventures LLC, which owns and operates a Ruby’s® restaurant in Long Beach,

                                                                 23   California;3 (2) RDI is the general partner and 50% owner of Ruby’s Diner South Coast Plaza LP,

                                                                 24

                                                                 25

                                                                 26

                                                                 27   2
                                                                        The Mission Valley restaurant was closed prior to the Petition Date, in April 2018. Ruby’s Mission Valley, Ltd., while
                                                                      owned by SoCal Diners and Quality, is not operating and is thus not a debtor entity.
                                                                 28
                                                                      3
                                                                          The other 30% of Ruby’s Beach Ventures LLC is held by various third-party investors.
                                                                                                                                 16
                                                                      DOCS_LA:318820.9 76135/003
                                                                  Case 8:18-bk-13311-CB             Doc 234 Filed 02/06/19 Entered 02/06/19 19:04:40                            Desc
                                                                                                     Main Document    Page 17 of 34


                                                                  1   which owns and operates a Ruby’s® restaurant at South Coast Plaza Mall in Costa Mesa, California;4

                                                                  2   (3) RDI is the managing member and sole owner of Ruby’s Woodbridge LLC, which owns and

                                                                  3   operates a Ruby’s® restaurant in Woodbridge in Irvine, California; and (4) RDI is the managing

                                                                  4   member and 50% owner of Ruby’s Spectrum LLC, which until a few months prior to the Petition

                                                                  5   Date, owned and operated a Ruby’s® restaurant at the Irvine Spectrum in Irvine, California5

                                                                  6   (collectively, the “RDI Entities” and the restaurants owned by the RDI Entities, the “RDI

                                                                  7   Restaurants”). The RDI Entities have not filed chapter 11 cases. The RDI Restaurants, together

                                                                  8   with the SoCal Restaurants, are referred to as the “Company Restaurants”).

                                                                  9            10.      As of the Petition Date, there also were twenty-four (24) Ruby’s® Diner franchises (or

                                                                 10   licensed units) located in Southern California, Arizona, Pennsylvania, New Jersey, Nevada and

                                                                 11   Texas that are owned and, with certain limited exceptions, operated by independent third parties (the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   “Franchised Restaurants” and, together with the Company Restaurants, the “Restaurants”).6
                                        COSTA MESA, CALIFORNIA




                                                                 13            11.      RFS currently serves as the franchisor to the Ruby’s® franchisees/licensees (the
                                          ATTORNEYS AT LAW




                                                                 14   “Franchisees”) and licenses the Marks and Intellectual Property from RDI as licensor pursuant to the

                                                                 15   RFS/RDI License Agreement (as defined hereinbelow). Under RFS’ agreements with the

                                                                 16   Franchisees (the “Franchise Agreements”), RFS (as franchisor) is entitled to franchise royalty fees

                                                                 17   from the Franchisees (the “Franchise Royalties”), which are generally the greater of a set dollar

                                                                 18   amount or four percent (4%) of “Gross Sales” as such term is defined in the Franchise Agreements).7

                                                                 19   The Franchise Royalties historically accrued at an average of approximately Two Million Four

                                                                 20   Hundred Thousand Dollars ($2,400,000) per annum (assuming payment of Franchise Royalties by

                                                                 21

                                                                 22   4
                                                                        The other 50% of Ruby’s Diner South Coast Plaza LP is owned by South Coast Plaza Expansion, a California general
                                                                      partnership, as the limited partner.
                                                                 23
                                                                      5
                                                                       The other 50% of Ruby’s Spectrum LLC is held by William C. Taormina, Trustee of the Taormina Revocable Inter
                                                                 24   Vivos Trust u/d/t dated July 26, 1983. The Irvine Spectrum restaurant was closed prior to the Petition Date, in April
                                                                      2018.
                                                                 25
                                                                      6
                                                                        RDI provides operational support and related services to the franchise located in Yorba Linda, California (Ruby’s
                                                                 26   Yorba Linda, Ltd.). Ruby’s Management, LLC (“RMLLC”) (an entity owned by me, Ralph Kosmides and Douglas
                                                                      Salisbury), provides operational support and related services for a Ruby’s® restaurant located in Morongo, California
                                                                 27   (Ruby’s Morongo) and has sub-contracted with RDI for those services for an administrative fee.

                                                                 28   7
                                                                        Two locations, Ruby’s Anaheim and Ruby’s Morongo, utilize the Marks and Intellectual Property, but do not pay
                                                                      royalties to RFS, nor does Ruby’s Anaheim contribute to the Ad Fund (as defined herein).
                                                                                                                                 17
                                                                      DOCS_LA:318820.9 76135/003
                                                                  Case 8:18-bk-13311-CB              Doc 234 Filed 02/06/19 Entered 02/06/19 19:04:40                               Desc
                                                                                                      Main Document    Page 18 of 34


                                                                  1   the Franchisees). In addition, the majority of the Franchisees8 are obligated under the Franchise

                                                                  2   Agreements to make payments to an advertising fund (the “Ad Fund”) in connection with the

                                                                  3   marketing and advertising of the Ruby’s® brand on a regional and a system/national level, each in

                                                                  4   the amount of one percent (1%) of Gross Sales (i.e., a total marketing contribution of two percent

                                                                  5   (2%) of Gross Sales) (the “Ad Fund Obligations”).

                                                                  6            12.      As licensor of the Marks and Intellectual Property to RFS, pursuant to an Amended

                                                                  7   and Restated Trademark and Intellectual Property License Agreement, dated June 1, 1990 (the

                                                                  8   “RDI/RFS License Agreement”), RDI is entitled to one percent (1%) of the Gross Sales generated by

                                                                  9   the Franchisees as a license fee (i.e., 25% of the Franchise Royalties paid to RFS) which historically

                                                                 10   averaged approximately Six Hundred Thousand Dollars ($600,000) per annum (assuming payment

                                                                 11   of Franchise Royalties by the Franchisees) (the “RDI License Fee”).
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12            13.      Historically, RDI engaged in gift card sales, most significantly, through Gift Cards
                                        COSTA MESA, CALIFORNIA




                                                                 13   sold at a discount at Costco Wholesale Company (“Costco”), as a means by which to increase
                                          ATTORNEYS AT LAW




                                                                 14   customer visitation to the Ruby’s® Restaurants (the “Gift Card Programs”).9 With respect to the

                                                                 15   Costco Gift Card Program, however, RDI was unable to continue to reimburse the Franchisees

                                                                 16   accepting the Costco Gift Cards (which reimbursement was typically at a rate of 85%, but in two

                                                                 17   instances at the rate of 90%). Ultimately, prior to the Petition Date, RDI terminated the Costco Gift

                                                                 18   Card Program on a go-forward basis.

                                                                 19            14.      In order to maintain the Company’s loyal customer base, RDI obtained Court

                                                                 20   authority allowing it to continue to honor its outstanding gift card obligations to customers under the

                                                                 21

                                                                 22   8
                                                                       Certain Franchisees in specialty locations do not have Ad Fund Obligations as they serve a “captive” customer base,
                                                                      such as the Restaurants located at casinos and airports. As noted above, Ruby’s Anaheim does not have Ad Fund
                                                                 23   Obligations.
                                                                 24   9
                                                                        Gift cards are also sold to customers at the Restaurants, or on the internet, primarily for the full face value the goods to
                                                                      be purchased (the “Company Gift Cards” and the program related thereto, the “Company Gift Card Program”). The
                                                                 25   Company Gift Card Program is being honored and is ongoing. In many instances , the Company Gift Cards are utilized
                                                                      by the customer at the Restaurant at which they are purchased. In such event, there is no inter-Restaurant obligation
                                                                 26   incurred. Often, the Company Gift Cards will be purchased at one Restaurant and utilized at another Restaurant. In such
                                                                      circumstance, there is an inter-company obligation created. On a monthly basis, RDI is provided with a monthly report
                                                                 27   reconciling these amounts with RDI acting as a “clearinghouse.” Based thereon, RDI estimates that there are de minimis
                                                                      amounts owing between the Restaurants related to the Company Gift Cards. However, to the extent that such post-
                                                                 28   petition reimbursement obligations exist, RDI requests authority to reconcile and reimburse such amounts to the
                                                                      Restaurants as requested in the Motion by way of the Post-Petition Netdown.
                                                                                                                                   18
                                                                      DOCS_LA:318820.9 76135/003
                                                                  Case 8:18-bk-13311-CB             Doc 234 Filed 02/06/19 Entered 02/06/19 19:04:40                           Desc
                                                                                                     Main Document    Page 19 of 34


                                                                  1   Costco Gift Card Program (as well as under the Company Gift Card Program) [Docket No. 32]. As

                                                                  2   customers utilize the Gift Cards at the Restaurants, RDI is obligated to reimburse the Franchisees for

                                                                  3   such redemption amounts (the “Gift Card Reimbursement Obligations”).

                                                                  4           15.      The post-petition Gift Card Reimbursement Obligations, the post-petition amounts to

                                                                  5   be paid to RFS pursuant to the Franchise Agreements (the Franchise Royalties and the Ad Fund

                                                                  6   Obligations), and the post-petition payments to RDI on account of the RDI License Fee are

                                                                  7   accounted for in the Netdown Schedule (attached hereto as Exhibit “1”). As set forth in the

                                                                  8   Netdown Schedule, it is estimated that, for the period from the Petition Date through January 27,

                                                                  9   2018, the RFS estate will receive approximately $555,573 and the RDI estate will receive

                                                                 10   approximately $113,346. It is also projected that RFS will receive approximately $256,858 and RDI

                                                                 11   will receive approximately $61,325 from January 27, 2019 to April 21, 2019 as a result of the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   implementation of the Post-Petition Netdown. This would mean that the total amount that RFS estate
                                        COSTA MESA, CALIFORNIA




                                                                 13   will receive from the Petition Date to April 21, 2019 will be estimated at $812,431 and RDI estate
                                          ATTORNEYS AT LAW




                                                                 14   will receive an estimated $174,671.10

                                                                 15           16.      As discussed above, RDI has significant obligations to reimburse the Franchisees in

                                                                 16   connection with the redemption of the Gift Cards by customers at the Ruby’s® Restaurants

                                                                 17   (primarily in connection with the Costco Gift Cards), both on a pre- and a post-petition basis. Prior

                                                                 18   to its chapter 11 filing, RDI lacked the funding to make such payments on account of its Gift Card

                                                                 19   Reimbursement Obligations. The Franchisees, in turn, ceased making payments to RFS under the

                                                                 20   Franchise Agreements (i.e., the Franchisees were not paying their franchise-related obligations – the

                                                                 21   Franchise Royalties and Ad Fund Obligations – because RDI was not paying the Gift Card

                                                                 22   Reimbursement Obligations to the Franchisees). Without the payment of the Franchise Royalties by

                                                                 23   the Franchisees, RFS was no longer in a position to pay 25% of the royalties to RDI as the RDI

                                                                 24   License Fee. In other words, the cycle of payments between and among RDI, RFS and the

                                                                 25   Restaurants significantly diminished.

                                                                 26
                                                                      10
                                                                        These amounts are based on the netdown calculations as to each of the Franchisees and assume the collectibility from
                                                                 27   each Franchisee as noted in the Netdown Schedule, and further assume that a Franchisee will not assert a right of offset
                                                                      against such amounts. To the extent that a Franchisee is entitled to, and does, assert a valid offset right against such
                                                                 28   amounts, the amounts set forth here would be materially reduced.

                                                                                                                                 19
                                                                      DOCS_LA:318820.9 76135/003
                                                                  Case 8:18-bk-13311-CB             Doc 234 Filed 02/06/19 Entered 02/06/19 19:04:40                            Desc
                                                                                                     Main Document    Page 20 of 34


                                                                  1            17.      By the Motion, RDI seeks authority from the Court to “restart” this cycle, in its

                                                                  2   discretion, as of the Petition Date, by way of the proposed Post-Petition Netdown process.11

                                                                  3   Specifically, the Post-Petition Netdown will work as follows:

                                                                  4            18.      Any amounts that RDI owes a particular Franchisee in connection with post-petition

                                                                  5   Gift Card Reimbursement Obligations will first be reduced (as a non-cash journal entry) by any

                                                                  6   amounts that that Franchisee owes to RDI for any miscellaneous charges (the “Net Amount RDI

                                                                  7   Owes to the Franchisee”). The Net Amount RDI Owes to the Franchisee will be applied (as a non-

                                                                  8   cash journal entry) to the amount of post-petition Franchise Royalties that the Franchisee owes to

                                                                  9   RFS, leaving a remaining balance (the “Remaining Balance Owed by the Franchisee”). The

                                                                 10   Franchisee will pay to RFS (in cash) the Remaining Balance Owed by the Franchisee, as well as any

                                                                 11   post-petition Ad Funds Obligations it owes. From the Remaining Balance Owed by the Franchisee
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   paid to RFS by the Franchisee, RFS will pay to RDI (in cash) the RDI License Fee (calculated on the
                                        COSTA MESA, CALIFORNIA




                                                                 13   total Franchise Royalties owed by Franchisee). The above-described “credit” that RFS has extended
                                          ATTORNEYS AT LAW




                                                                 14   to RDI by way of applying the Net Amount RDI Owes to the Franchisee against the Franchise

                                                                 15   Royalties owed by the Franchisee resulting in the Remaining Balance Owed by the Franchisee, will

                                                                 16   be booked (as a non-cash journal entry) as an intercompany receivable owed to RFS from RDI

                                                                 17   (which intercompany receivable would be “zeroed out” pursuant to the contemplated merger of these

                                                                 18   entities under a plan).

                                                                 19            19.      By way of example (and solely for illustration purposes), suppose RDI owes a

                                                                 20   Franchisee $15,500 on account of Gift Card Reimbursement Obligations; the Franchisee owes RDI

                                                                 21   $500 in miscellaneous charges, the Franchisee owes RFS Franchisee Royalties in the amount of

                                                                 22   $20,000 and the Franchisee owes the Ad Fund the amount of $5,000. To “netdown” these amounts,

                                                                 23   the $15,500 in Gift Card Reimbursement Obligations would first be reduced by the $500 in

                                                                 24   miscellaneous charges the Franchisee owes to RDI, leaving a balance of $15,000 (the Net Amount

                                                                 25   RDI Owes the Franchisee). The $15,000 would be applied (as a credit from RFS) to reduce the

                                                                 26

                                                                 27   11
                                                                        RDI intends to address the repayment of the pre-petition Gift Card Reimbursement Obligations, and RDI and RFS
                                                                      intend to address the collection of pre-petition amounts due from the Franchisees and the payment of pre-petition license
                                                                 28   fees to RDI, in connection with the plan process. The instant Motion covers only post-petition amounts outstanding
                                                                      between and among RDI, RFS and the Franchisees.
                                                                                                                                 20
                                                                      DOCS_LA:318820.9 76135/003
                                                                  Case 8:18-bk-13311-CB            Doc 234 Filed 02/06/19 Entered 02/06/19 19:04:40              Desc
                                                                                                    Main Document    Page 21 of 34


                                                                  1   $20,000 in Franchise Royalties owed by the Franchisee, leaving a balance of $5,000 the Franchisee

                                                                  2   pays to RFS (the Remaining Balance Owed by the Franchisee). The Franchisee would pay to RFS

                                                                  3   $5,000 as the Remaining Balance Owed by the Franchisee, plus the $5,000 owed to the Ad Fund, for

                                                                  4   a total payment to RFS and the Ad Fund of $10,000. From this amount, RDI would be paid the RDI

                                                                  5   License Fee (25% of the $20,000 in Franchise Royalties, or $5,000). The $15,000 “credit” from

                                                                  6   RFS to RDI in this transaction would be booked as an intercompany receivable in favor of RFS.

                                                                  7           20.      RDI believes that the foregoing system will allow the flow of funds to recommence

                                                                  8   and will help provide for the satisfaction of post-petition obligations in the ordinary course and, as

                                                                  9   set forth in Exhibit “1,” will provide a necessary additional source of funding for the chapter 11

                                                                 10   cases, for the benefit of all creditors.

                                                                 11           21.      In sum, I believe that approval of the Post-Petition Netdown (and the procedures with
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   respect thereto detailed in the Motion and above), is supported by RDI’s business judgment and
                                        COSTA MESA, CALIFORNIA




                                                                 13   there are good and sound business reasons to allow RDI to implement the system described in the
                                          ATTORNEYS AT LAW




                                                                 14   Motion to provide for the satisfaction of the Gift Card Reimbursement Obligations, the Franchise

                                                                 15   Royalties, the Ad Fund Obligations and the RDI License Fee without having to borrow funds from a

                                                                 16   post-petition lender in order to pay the Gift Card Reimbursement Obligations. This system will

                                                                 17   provide for the “truing up” of the post-petition obligations between and among RDI, RFS and the

                                                                 18   Franchisees, and will allow funds to flow to the estates as contemplated by the franchise system by

                                                                 19   way of the Franchise Royalties, Ad Fund Obligations and the RDI License Fee, and will provide a

                                                                 20   mechanism for RDI to meet its Gift Card Reimbursement Obligations without using funds from a

                                                                 21   financing source. Such process is contemplated by the RDI’s cash flow budget, and I believe it

                                                                 22   should be approved as RDI has an immediate need to facilitate the flow of funds in connection with

                                                                 23   its business operations.

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28

                                                                                                                         21
                                                                      DOCS_LA:318820.9 76135/003
Case 8:18-bk-13311-CB   Doc 234 Filed 02/06/19 Entered 02/06/19 19:04:40   Desc
                         Main Document    Page 22 of 34




                                      22
                                                                  Case 8:18-bk-13311-CB              Doc 234 Filed 02/06/19 Entered 02/06/19 19:04:40                             Desc
                                                                                                      Main Document    Page 23 of 34


                                                                  1                                     DECLARATION OF J. MICHAEL ISSA

                                                                  2                     I, J. Michael Issa, declare and state as follows:

                                                                  3            1.       I am a Principal of GlassRatner Advisory & Capital Group LLC (“GlassRatner”),

                                                                  4   proposed financial advisor to Ruby’s Diner, Inc., a California corporation (“RDI” or the “Debtor”).

                                                                  5            2.       I make this Declaration in support of the Motion for Entry of Order Approving RDI’s

                                                                  6   Netdown of Certain Post-Petition Obligations Between and Among RDI, RFS and the Franchisees

                                                                  7   (the “Motion”).12 By the Motion, the Debtor requests entry of an order authorizing the Debtor, at its

                                                                  8   discretion, to honor post-petition obligations between and among RDI, RFS and the Ruby’s®

                                                                  9   franchisees/licensees (defined herein as the “Franchisees”), in accordance with the “Post-Petition

                                                                 10   Netdown” process described in the Motion and this Declaration, on account of: (i) RDI’s post-

                                                                 11   petition reimbursement obligations to the Franchisees in connection with RDI’s gift card programs
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   (defined herein as the “Gift Card Reimbursement Obligations”), (ii) the Franchisees’ obligations
                                        COSTA MESA, CALIFORNIA




                                                                 13   under the franchise agreements between the Franchisees and RFS, specifically with respect to the
                                          ATTORNEYS AT LAW




                                                                 14   payment of the franchise royalties and advertising fund obligations due thereunder (defined herein as

                                                                 15   the “Franchise Royalties” and “Ad Fund Obligations,” respectively), and (iii) the license fee payable

                                                                 16   to RDI by RFS pursuant to the license agreement between them (which amounts to 25% of the

                                                                 17   Franchise Royalties paid to RFS) (defined herein as the “RDI License Fee”). The “netdown” or

                                                                 18   “true-up” of such post-petition amounts (though a combination of journal entries and payment of

                                                                 19   cash by the Franchisees as described herein) is reflected in the Netdown Schedule attached hereto as

                                                                 20   Exhibit “1” and is referred to herein as the “Post-Petition Netdown.” I am familiar with the

                                                                 21   proposed Post-Petition Netdown process and was involved in the preparation of the Netdown

                                                                 22   Schedule attached as Exhibit “1.”

                                                                 23            3.       Except as otherwise indicated herein, all facts set forth in this Declaration are based

                                                                 24   upon my personal knowledge of the business, operations, and finances of the Debtor and its

                                                                 25   affiliates, the conduct of GlassRatner in rendering services to RDI, and information learned from my

                                                                 26   review of relevant documents and information supplied to me by or on behalf of the Debtor and its

                                                                 27

                                                                 28   12
                                                                         Capitalized terms utilized in this Declaration that are not otherwise defined shall have the meanings ascribed to such
                                                                      terms in the Motion
                                                                                                                                  23
                                                                      DOCS_LA:318820.9 76135/003
                                                                  Case 8:18-bk-13311-CB            Doc 234 Filed 02/06/19 Entered 02/06/19 19:04:40                Desc
                                                                                                    Main Document    Page 24 of 34


                                                                  1   affiliates, their advisors, and other GlassRatner employees working directly with me or under my

                                                                  2   supervision, direction, or control. If called upon to testify, I would testify competently to the facts

                                                                  3   set forth herein. I am authorized to submit this Declaration on behalf of GlassRatner.

                                                                  4           4.       GlassRatner is a financial advisory services firm which maintains offices at 19800

                                                                  5   MacArthur Blvd., Suite 820, Irvine, California 92612, and other locations throughout the United

                                                                  6   States. GlassRatner is a national specialty financial advisory services firm providing solutions to

                                                                  7   complex business problems and board level agenda items. The firm applies a unique mix of skill

                                                                  8   sets and experience to address matters of the utmost importance to an enterprise such as managing

                                                                  9   through a business crisis or bankruptcy, planning & executing a major acquisition or divestiture,

                                                                 10   pursuing a fraud investigation or corporate litigation, and other top level non-typical business

                                                                 11   challenges. Additionally, GlassRatner’s professionals have extensive familiarity with the accounting
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   practices in insolvency matters in the bankruptcy courts in the Central District of California and in
                                        COSTA MESA, CALIFORNIA




                                                                 13   other states.
                                          ATTORNEYS AT LAW




                                                                 14           5.       GlassRatner and its senior professionals have extensive experience in the

                                                                 15   reorganization and restructuring of distressed companies, both out-of-court and in chapter 11 cases.

                                                                 16   A comprehensive listing of GlassRatner’s representative engagements can be found on the firm’s

                                                                 17   website, www.glassratner.com.

                                                                 18           6.       I hold a Beta Gamma Sigma Master of Business Administration (MBA) degree from

                                                                 19   the University of Texas. I am a Certified Public Accountant. I also am a FINRA licensee and hold

                                                                 20   Series 79, 63 and 65 licenses. I have over 30 years of professional experience as a turnaround

                                                                 21   expert, professional fiduciary, and management consultant.

                                                                 22           7.       During my career, I have personally led consulting and professional teams involved

                                                                 23   in over 100 corporate rehabilitations. I have consulted extensively in the area of corporate

                                                                 24   turnarounds, workouts and bankruptcies. These engagements have included significant roles in

                                                                 25   various interim management capacities for clients including acting at various times as Chief

                                                                 26   Executive Officer, Chief Restructuring Officer, Chief Operating Officer, or Chief Financial Officer.

                                                                 27   Some of my most significant representations include, without limitation, acting as Chief

                                                                 28   Restructuring Officer and Liquidating Trustee in the American Spectrum Realty, Inc. chapter 11

                                                                                                                         24
                                                                      DOCS_LA:318820.9 76135/003
                                                                  Case 8:18-bk-13311-CB            Doc 234 Filed 02/06/19 Entered 02/06/19 19:04:40                 Desc
                                                                                                    Main Document    Page 25 of 34


                                                                  1   case (2015-2016), Chief Restructuring Officer and Liquidating Trustee in in the Mega RV case (the

                                                                  2   largest RV dealer in the West) (2014-2016), Investment Banker in the Townsend Jaguar Rover

                                                                  3   Dealership chapter 11 case (for which I won an Atlas Category Award for Middle Market Deal of

                                                                  4   the Year (2012)), Financial Advisor to Turner’s Outdoors Acquisition Group (for which I won an

                                                                  5   M&A Advisers Category Award for Middle Market Deal of the Year (2005)), and Financial Advisor

                                                                  6   to the buyer, Spectrum Wine Auctions, of the largest bankruptcy wine sale (approximately 78,000

                                                                  7   bottles) in U.S. history in the bankruptcy case of Premier Cru.

                                                                  8           8.       I have personally supervised the acquisition and/or “disposition” of over 50

                                                                  9   businesses during my career. As Chief Restructuring Officer, I have personally managed several

                                                                 10   billion dollars of debt restructuring and financing on behalf of my corporate and real estate clients.

                                                                 11   In addition, I frequently serve as an expert witness in a variety of bankruptcy and non-bankruptcy
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   litigation matters. During my service as principal and vice chairman at my previous firm (BCI), the
                                        COSTA MESA, CALIFORNIA




                                                                 13   firm was named one of the “12 Outstanding Turnaround Firms” by a national industry publication.
                                          ATTORNEYS AT LAW




                                                                 14   I have been listed in the Nationwide Register's Who’s Who in Executives and Businesses. In 2018, I

                                                                 15   was listed as a Top Three Individual Expert Witness-Economic in the Daily Report.

                                                                 16           9.       I have taught at the business schools of three universities. I speak and publish

                                                                 17   frequently on a variety of topics related to real estate, retail, bankruptcy, restructuring, economics,

                                                                 18   and oil and gas. I have most recently been published in the Oil & Gas Financial Journal for my

                                                                 19   articles on “Brexit’s Impact on Oil and Gas” and “Recent Events Help Shape Oil Prices,” as well as

                                                                 20   the ABI Journal for my article on the state of brick-and-mortar retail.

                                                                 21           10.      RDI has retained GlassRatner, subject to Court approval, to act as its financial advisor

                                                                 22   to assist it in connection with a restructuring of its and its affiliates financial affairs. My colleagues

                                                                 23   and I have worked closely with the RDI and its affiliates’ management and other professionals, and

                                                                 24   have become acquainted with the Debtors’ capital structure, financial condition, and business

                                                                 25   operations.

                                                                 26           11.      RDI has significant obligations to reimburse the Franchisees in connection with the

                                                                 27   redemption of the Gift Cards by customers at the Ruby’s® Restaurants (primarily in connection with

                                                                 28   the Costco Gift Cards), both on a pre- and a post-petition basis. Prior to its chapter 11 filing, RDI

                                                                                                                          25
                                                                      DOCS_LA:318820.9 76135/003
                                                                  Case 8:18-bk-13311-CB            Doc 234 Filed 02/06/19 Entered 02/06/19 19:04:40                           Desc
                                                                                                    Main Document    Page 26 of 34


                                                                  1   lacked the funding to make such payments on account of its Gift Card Reimbursement Obligations.

                                                                  2   The Franchisees, in turn, ceased making payments to RFS under the Franchise Agreements (i.e., the

                                                                  3   Franchisees were not paying their franchise-related obligations – the Franchise Royalties and Ad

                                                                  4   Fund Obligations – because RDI was not paying the Gift Card Reimbursement Obligations to the

                                                                  5   Franchisees). Without the payment of the Franchise Royalties by the Franchisees, RFS was no

                                                                  6   longer in a position to pay 25% of the royalties to RDI as the RDI License Fee. In other words, the

                                                                  7   cycle of payments between and among RDI, RFS and the Restaurants significantly diminished.

                                                                  8           12.      By the Motion, RDI seeks authority from the Court to “restart” this cycle, in its

                                                                  9   discretion, as of the Petition Date, by way of the proposed Post-Petition Netdown process.13

                                                                 10   Specifically, the Post-Petition Netdown will work as follows:

                                                                 11           13.      Any amounts that RDI owes a particular Franchisee in connection with post-petition
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   Gift Card Reimbursement Obligations will first be reduced (as a non-cash journal entry) by any
                                        COSTA MESA, CALIFORNIA




                                                                 13   amounts that that Franchisee owes to RDI for any miscellaneous charges (the “Net Amount RDI
                                          ATTORNEYS AT LAW




                                                                 14   Owes to the Franchisee”). The Net Amount RDI Owes to the Franchisee will be applied (as a non-

                                                                 15   cash journal entry) to the amount of post-petition Franchise Royalties that the Franchisee owes to

                                                                 16   RFS, leaving a remaining balance (the “Remaining Balance Owed by the Franchisee”). The

                                                                 17   Franchisee will pay to RFS (in cash) the Remaining Balance Owed by the Franchisee, as well as any

                                                                 18   post-petition Ad Funds Obligations it owes. From the Remaining Balance Owed by the Franchisee

                                                                 19   paid to RFS by the Franchisee, RFS will pay to RDI (in cash) the RDI License Fee (calculated on

                                                                 20   the total Franchise Royalties owed by Franchisee). The above-described “credit” that RFS has

                                                                 21   extended to RDI by way of applying the Net Amount RDI Owes to the Franchisee against the

                                                                 22   Franchise Royalties owed by the Franchisee resulting in the Remaining Balance Owed by the

                                                                 23   Franchisee, will be booked (as a non-cash journal entry) as an intercompany receivable owed to RFS

                                                                 24   from RDI (which intercompany receivable would be “zeroed out” pursuant to the contemplated

                                                                 25   merger of these entities under a plan).

                                                                 26

                                                                 27   13
                                                                        It is my understanding that RDI intends to address the repayment of the pre-petition Gift Card Reimbursement
                                                                      Obligations, and RDI and RFS intend to address the collection of pre-petition amounts due from the Franchisees and the
                                                                 28   payment of pre-petition license fees to RDI, in connection with the plan process. The instant Motion covers only post-
                                                                      petition amounts outstanding between and among RDI, RFS and the Franchisees.
                                                                                                                                26
                                                                      DOCS_LA:318820.9 76135/003
                                                                  Case 8:18-bk-13311-CB             Doc 234 Filed 02/06/19 Entered 02/06/19 19:04:40                           Desc
                                                                                                     Main Document    Page 27 of 34


                                                                  1           14.      By way of example (and solely for illustration purposes), suppose RDI owes a

                                                                  2   Franchisee $15,500 on account of Gift Card Reimbursement Obligations; the Franchisee owes RDI

                                                                  3   $500 in miscellaneous charges, the Franchisee owes RFS Franchisee Royalties in the amount of

                                                                  4   $20,000 and the Franchisee owes the Ad Fund the amount of $5,000. To “netdown” these amounts,

                                                                  5   the $15,500 in Gift Card Reimbursement Obligations would first be reduced by the $500 in

                                                                  6   miscellaneous charges the Franchisee owes to RDI, leaving a balance of $15,000 (the Net Amount

                                                                  7   RDI Owes the Franchisee). The $15,000 would be applied (as a credit from RFS) to reduce the

                                                                  8   $20,000 in Franchise Royalties owed by the Franchisee, leaving a balance of $5,000 the Franchisee

                                                                  9   pays to RFS (the Remaining Balance Owed by the Franchisee). The Franchisee would pay to RFS

                                                                 10   $5,000 as the Remaining Balance Owed by the Franchisee, plus the $5,000 owed to the Ad Fund, for

                                                                 11   a total payment to RFS and the Ad Fund of $10,000. From this amount, RDI would be paid the RDI
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   License Fee (25% of the $20,000 in Franchise Royalties, or $5,000). The $15,000 “credit” from
                                        COSTA MESA, CALIFORNIA




                                                                 13   RFS to RDI in this transaction would be booked as an intercompany receivable in favor of RFS.
                                          ATTORNEYS AT LAW




                                                                 14           15.      As set forth in the Netdown Schedule, it is estimated that, for the period from the

                                                                 15   Petition Date through January 27, 2018, the RFS estate will receive approximately $555,573 and the

                                                                 16   RDI estate will receive approximately $113,346. It is also projected that RFS will receive

                                                                 17   approximately $256,858 and RDI will receive approximately $61,325 from January 27, 2019 to

                                                                 18   April 21, 2019 as a result of the implementation of the Post-Petition Netdown. This would mean that

                                                                 19   the total amount that RFS estate will receive from the Petition Date to April 21, 2019 will be

                                                                 20   estimated at $812,431 and RDI estate will receive an estimated $174,671.14

                                                                 21           16.      I believe that approval of the Post-Petition Netdown (and the procedures with respect

                                                                 22   thereto detailed in the Motion and above), is supported by RDI’s business judgment and there are

                                                                 23   good and sound business reasons to allow RDI to implement the system described in the Motion to

                                                                 24   provide for the satisfaction of the Gift Card Reimbursement Obligations, the Franchise Royalties, the

                                                                 25   Ad Fund Obligations and the RDI License Fee without having to borrow funds from a post-petition

                                                                 26
                                                                      14
                                                                        These amounts are based on the netdown calculations as to each of the Franchisees and assume the collectibility from
                                                                 27   each Franchisee as noted in the Netdown Schedule, and further assume that a Franchisee will not assert a right of offset
                                                                      against such amounts. To the extent that a Franchisee is entitled to, and does, assert a valid offset right against such
                                                                 28   amounts, the amounts set forth here would be materially reduced.

                                                                                                                                 27
                                                                      DOCS_LA:318820.9 76135/003
Case 8:18-bk-13311-CB   Doc 234 Filed 02/06/19 Entered 02/06/19 19:04:40   Desc
                         Main Document    Page 28 of 34
Case 8:18-bk-13311-CB   Doc 234 Filed 02/06/19 Entered 02/06/19 19:04:40   Desc
                         Main Document    Page 29 of 34




                                  EXHIBIT “1”
                Case 8:18-bk-13311-CB                Doc 234 Filed 02/06/19 Entered 02/06/19 19:04:40                           Desc
                                                      Main Document    Page 30 of 34


                                     Netdown Schedule [5]
                                         9/5/2018 ‐ 1/27/2019           1/27/2019 ‐ 4/21/2019 
                                                Actual                        Projection
RDI Owe to Franchisee
Costco Reimbursement                    $               (117,617) $                      (108,515)
Total Costco Reimbursement              $               (117,617) $                      (108,515)

Franchisee Owe to RDI
Misc. A/R Due to RDI                    $                  9,677 $                             ‐
Total Franchisee Due to RDI             $                  9,677 $                             ‐

Net RDI Owe to Franchisee               $               (107,939) $                      (108,515)

Franchisee Owe to RFS
Franchise Royalty Due                   $                453,384    $                     245,300
Regional Ad Fees Due                    $                  96,331   $                       55,046
System Ad Fees Due                      $                113,797    $                       65,027
Total Franchisee Due to RFS             $                663,512    $                     365,373

Net Royalty Due                         $                345,445 $                        136,785
Regional & System Ad Fees               $                210,128 $                        120,073
Total Cash Due to RFS & Ad Fund         $                555,573 $                        256,858

Total License Fee Pay to RDI            $                113,346 $                          61,325

Receivable From RFS to RDI              $               (107,939) $                      (108,515)

[1] Franchise Royalty Due projections are calculated to be 50% of total Franchise Royalty due to non‐collection.
[2] Regional and System Ad Fees are projected based on actuals.
[3] License fee payment to RDI is 25% of Franchise Royalty Due.
[4] Receivable From RFS to RDI is a non‐cash transaction that will be booked as an intercompany receivable in favor of RFS.
[5] These amounts are based on the netdown calculations as to each of the Franchisees and assume the collectibility from each
Franchisee as noted in the Netdown Schedule, and further assume that a Franchisee will not assert a right of offset against
such amounts. To the extent that a Franchisee is entiled to, and does, assert a valid offset right against such amounts, the
amounts set forth here would be materially reduced.




                                                                                                                                       EXHIBIT "1"
                                                                                                                                          Page 29
        Case 8:18-bk-13311-CB                   Doc 234 Filed 02/06/19 Entered 02/06/19 19:04:40                                      Desc
                                                 Main Document    Page 31 of 34



                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

650 Town Center Drive, Suite 1500, Costa Mesa, CA 92626

A true and correct copy of the foregoing document entitled: NOTICE OF MOTION AND MOTION OR
ENTRY OF ORDER APPROVING RDI’S NETDOWN OF CERTAIN POST-PETITION OBLIGATIONS
BETWEEN AND AMONG RDI, RFS AND THE FRANCHISEES; MEMORANDUM OF POINTS AND
AUTHORITIES; AND DECLARATIONS OF DOUGLAS S. CAVANAUGH AND J. MICHAEL ISSA IN
SUPPORT THEREOF thereof will be served or was served (a) on the judge in chamber in the form and
manner required by LBR 5005-2(d); and the manner stated below:



1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
2/6/2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On 2/6/2019 I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.




                                                                                          Service information continued on attached page



3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL: Pursuant to
F.R.Civ.P. 5 and/or controlling LBR, on 2/6/2019, I served the following persons and/or entities by personal delivery,
overnight mail service, or (for those who consented in writing to such service method), by facsimile transmission and/or
email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge
will be completed no later than 24 hours after the document is filed.



                                                                                          Service information continued on attached page




I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 2/6/2019                     Nancy Lockwood                                                  /s/ Nancy Lockwood
 Date                         Printed Name                                                    Signature
          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:316841.1 76135/001
        Case 8:18-bk-13311-CB                   Doc 234 Filed 02/06/19 Entered 02/06/19 19:04:40                                      Desc
                                                 Main Document    Page 32 of 34


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

       George B Blackmar gblackmar@bpslaw.net
       Dustin P Branch branchd@ballardspahr.com,
        carolod@ballardspahr.com;hubenb@ballardspahr.com;Pollack@ballardspahr.com
       Meghan Canty mcanty@tocounsel.com, lhyska@tocounsel.com
       Aaron Davis aaron.davis@bryancave.com, kat.flaherty@bryancave.com
       Alan J Friedman afriedman@shbllp.com, lgauthier@shbllp.com
       Eric J Fromme efromme@tocounsel.com, lchapman@tocounsel.com;sschuster@tocounsel.com
       Richard H Golubow rgolubow@wcghlaw.com,
        pj@wcghlaw.com;jmartinez@wcghlaw.com;Meir@virtualparalegalservices.com
       Michael J Hauser michael.hauser@usdoj.gov
       Garrick A Hollander ghollander@wcghlaw.com,
        pj@wcghlaw.com;jmartinez@wcghlaw.com;Meir@virtualparalegalservices.com
       Lillian Jordan ENOTICES@DONLINRECANO.COM, RMAPA@DONLINRECANO.COM
       David S Kupetz dkupetz@sulmeyerlaw.com,
        dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com
       William N Lobel wlobel@pszjlaw.com, nlockwood@pszjlaw.com;jokeefe@pszjlaw.com;banavim@pszjlaw.com
       Robert S Marticello Rmarticello@swelawfirm.com,
        csheets@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
       Jessica G McKinlay mckinlay.jessica@dorsey.com
       Malcolm D Minnick dminnick@pillsburylaw.com, m.minnick@comcast.net
       Ernie Zachary Park ernie.park@bewleylaw.com
       Valerie Smith claims@recoverycorp.com
       United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
       Matthew S Walker matthew.walker@pillsburylaw.com, candy.kleiner@pillsburylaw.com
       Sharon Z. Weiss sharon.weiss@bclplaw.com, raul.morales@bclplaw.com


2. SERVED BY UNITED STATES MAIL:

SEE SERVICE LIST ATTACHED.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL

Via Overnight Mail
The Honorable Catherine E. Bauer
United States Bankruptcy Court
Central District of California
Ronald Reagan Federal Building and Courthouse
411 West Fourth Street, Suite 5165 / Courtesy Bin
Santa Ana, CA 92701-4593




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:316841.1 76135/001
          Case 8:18-bk-13311-CB      Doc 234 Filed 02/06/19 Entered 02/06/19 19:04:40         Desc
                                      Main Document    Page 33 of 34
  EUREKA FOOD ENTERPRISES, LLC                RUBY'S MV INC                  EAT AT JOES RESTAURANT INC
         STEVEN L. CRAIG             GEORGE ALEXANDER, J. BRADY GRECO               JOE CAMPBELL
  4100 MACARTHUR BLVD, SUITE 200          19312 SAINT JUDE DRIVE                      18 BLUE JAY
     NEWPORT BEACH, CA 92660               SANTA ANA, CA 92705                   ALISO VIEJO, CA 92656



HERITAGE RESTAURANT MANAGEMENT              T. RANDOLPH HOWATT              BENCHMARK HOSPITALITY INC.
    JOHN FISHER, JOE CAMPBELL               27 INDIAN ROCK ROAD                     JOHN FISHER
                                           SAN ANSELMO, CA 94960             31781 CAMINO CAPISTRANO
          1640 ORD WAY                                                     SAN JUAN CAPISTRANO, CA 92675
      OCEANSIDE, CA  92056
       MAIL RETURNED 2/1/19

          MARVI LAND INC                    PV HOSPITALITY INC                  F & M FOODSERVICE INC
        MICHEAL YOUSSEF                       SUHAIL HASHIM                           JOHN FISHER
     141 EAST WILLOW STREET                 20516 PESARO WAY                    85101 STAZZONA PLACE
      LONG BEACH, CA 90806                PORTER RANCH, CA 91326                    INDIO, CA 92203



      RUBY'S YORBA LINDA LTD           RUBY'S DINER ORANGE DEPOT LLC                  COFFIX LLC
      RUBY'S MANAGEMENT LLC             JOHN FISHER, RABIO RUSSO, JOE               ABRAHAM KOBI
      DOUGLAS S. CAVANAUGH                        CAMPBELL                      5070 LANDERSHIP BLVD
  4100 MACARTHUR BLVD, SUITE 310                1640 ORD WAY                 NORTH HOLLYWOOD, CA 91601
     NEWPORT BEACH CA 92660                 OCEANSIDE, CA 92056
                                            MAIL RETURNED 2/1/19

    HOST INTERNATIONAL INC             NATIONAL PIZZA RESTAURANTS INC      NATIONAL PIZZA RESTAURANTS INC
    SENIOR COUNSEL/BRANDS               CHRISTOPHER J. PAPPAS, HARRIS       CHRISTOPHER J. PAPPAS, HARRIS
  SEVENTH FLOOR, MALL STOP 7-1                     PAPPAS                               PAPPAS
      6905 ROCKLEDGE DR.                   13939 NORTHWEST FRWY.                      645 HEIGHTS
      BETHESDA, MD 20817                      HOUSTON, TX 77040                   HOUSTON, TX 77007
                                                                          FedEx Returning/wrong address 1.11.19

JAMUL INDIAN VILLAGE OF CALIFORNIA   JAMUL INDIAN VILLAGE OF CALIFORNIA       AC FOOD HALL PARTNERS LLC
        ATTN CHAIRPERSON             C/O SAN DIEGO GAMING VENTURES LLC        C/O MOMENTUM HOSPITALITY
         14191 HIGHWAY 94                  ATTN GENERAL COUNSEL                     RESORTS AC LLC
          JAMUL, CA 91935                    825 BERKSHIRE BLVD           WILLIAM S WHITE, MANAGING MEMBER
                                            WYOMISSING, PA 19610             15A MELANIE LANE, BUILDING #6
                                                                                EAST HANOVER, NH 07936

  LEVY PREMIUM FOODSERVICE LTD         LEVY PREMIUM FOODSERVICE LTD       TAORMINA FAMILY VENTURE FUND LLC
       MICHAEL T PERLBERG              C/O VALLEY VIEW CASINO CENTER             WILLIAM C TAORMINA
 980 NORTH MICHIGAN AVE, SUITE 400      ATTN DIRECTOR OF OPERATIONS               128 W SYCAMORE
         CHICAGO, IL 60611                 3550 SPORTS ARENA BLVD                ANAHEIM, CA 92805
                                             SAN DIEGO, CA 92110


TAORMINA FAMILY VENTURE FUND LLC      ROUGH DRAFT RESTAURANT GROUP                 DJR VENTURES INC
     C/O THOMAS BORCHARD                           PA LLC                 OFFICER DIRECTOR MANAGER AGENT
    BORCHARD & CALLAHAN AC            OFFICER DIRECTOR MANAGER AGENT              234 MALL BOULEVARD
      25909 PALA, SUITE 300                  919 BALTIMORE PIKE                KING OF PRUSSIA, PA 19406
     MISSION VIEJO, CA 92691              GLEN MILLS, PA 19342-1016         Incorrect Per FedEx being returned
                                                                                  MAIL RETURNED 2/1/19

      KRG INVESTMENTS LLC                  HERITAGE RESTAURANT             RUBY’S DINER ORANGE DEPOT, LLC
OFFICER DIRECTOR MANAGER AGENT               MANAGEMENT, INC.             JOHN FISHER AS AGENT OF SERVICE
       4414 PARK MALLORC               JOHN FISHER, CEO AND AGENT OF            85101 STAZZONA PLACE
      CALABASAS, CA 91302                         SERVICE                           INDIO, CA 92203
                                                OF PROCESS
                                           85101 STAZZONA PLACE

 RUBY’S DINER ORANGE DEPOT, LLC            INTERNAL REVENUE SVC                INTERNAL REVENUE SVC
OFFICER, DIRECTOR, MANAGER, AGENT     GJ CARTER LOUIS OR OTHER AGENT      CENTRALIZED INSOVENCY OPERATION
      19602 COUNTY LAKE DR.                    PO BOX 145595                        PO BOX 7346
        MAGNOLIA, TX 77355                      STOP 8420G                   PHILADELPHIA, PA 19101-7346
                                          CINCINNATI OH 45250-5585
         Case 8:18-bk-13311-CB        Doc 234 Filed 02/06/19 Entered 02/06/19 19:04:40      Desc
                                       Main Document    Page 34 of 34
      INTERNAL REVENUE SVC                   INTERNAL REVENUE SVC             INTERNAL REVENUE SVC
       INSOLVENCY STOP 5022                OFFICE OF CHIEF COUNSEL                     AGENT
        300 N LOS ANGELES ST           10TH ST AND PENNSYLVANIA AVE NW            2970 MARKET ST
                RM 406                        WASHINGTON DC 20530               MAIL STOP 5-Q30133
       LOS ANGELES CA 90012                                                 PHILADELPHIA PA 19104-50156


    FRANCHISE TAX BOARD CHIEF          FRANCHISE TAX BOARD BANKRUPTCY     EMPLOYMENT DEVELOPMENT DEPT.
            COUNSEL                           SECTION MS: A-340             BANKRUPTCY GROUP MIC 92 E
  C/O GENERAL COUNSEL SECTION                    PO BOX 2952                      PO BOX 826880
       PO BOX 1720, MS: A-260             SACRAMENTO, CA 95812-2952         SACRAMENTO, CA 94280-0001
  RANCHO CORDOVA, CA 95741-1720


     CREDIT MANAGERS ASSOC.            CREDIT MANGEMENT ASSOCIATIONS     CREDIT MANANGMENT ASSOCIATIONS
        ATTN: ADJUSTMENTS              KIMBERLY A. LAMBERTY, PRESIDENT             MIKE JONICH
303 NORTH GLEN OAK BLVD., SUITE 200        3110 W. CHEYENNE AVENUE           40 EAST VERDUGO AVENUE
         BURBANK CA 91502                           STE 100                      BURBANK CA 91502
                                          NORTH LAS VEGAS, CA 89032


           KATE NAPOLI                          DAN MCALLISTER                OFFICE OF THE US TRUSTEE
    19512 POMPANO LANE # 108              TREASURER-TAX COLLECTOR                  MICHAEL HAUSER
   HUNTINGTON BEACH CA 92648             ATTENTION: BANKRUPTCY DESK      411 WEST FOURTH STREET, SUITE 7160
                                        1600 PACIFIC HIGHWAY, ROOM 162           SANTA ANA CA 92701
                                              SAN DIEGO, CA 92101
